United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING, Washington DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1609
Issued: March 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 20, 2018 appellant filed a timely appeal from a July 26, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left foot condition
causally related to the accepted November 14, 2017 employment incident.
FACTUAL HISTORY
On November 20, 2017 appellant, then a 43-year-old offset pressman, filed a traumatic
injury claim (Form CA-1) alleging that, on November 14, 2017, he injured his left foot while in
1

5 U.S.C. § 8101 et seq.

the performance of duty. He reported that, while walking down steps on a catwalk, he felt pain in
his left foot which increased throughout the day.
On November 18, 2017 appellant sought treatment from Dr. Taira C. Everett, Boardcertified in internal medicine, and Dr. Peter Su, a Board-certified family practitioner. Neither
physician found a stress fracture based on x-rays.
On November 18, 2017 Dr. Scott W. Nutter, Board-certified in podiatric medicine and
surgery, reported that on November 14, 2017 appellant had developed left foot pain while coming
down a catwalk from the eight-foot press. By the end of the day, he could not walk. Dr. Nutter
found mild edema in appellant’s left forefoot with the maximum pain near his second metatarsal.
He noted that appellant wore steel-toed shoes. Dr. Nutter diagnosed sprained forefoot and possible
metatarsal stress fracture. On November 28 and December 8, 2017 he diagnosed sprained left
forefoot and possible stress fracture. Dr. Nutter attributed appellant’s condition to stepping down
steps/catwalk. He indicated by checking a box marked “yes” that he believed that appellant’s
condition was caused or aggravated by his employment activity.
In a report dated November 22, 2017, Dr. Richard Chang, a family practitioner, examined
appellant and diagnosed pain in the left foot.
By development letter of February 23, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the medical and factual evidence
necessary and provided a questionnaire for completion. OWCP afforded 30 days for the
submission of additional evidence. On March 22, 2018 appellant requested an extension of time
to comply with this request.
By decision dated March 28, 2018, OWCP denied appellant’s traumatic injury claim,
finding that he had not established fact of injury as he failed to respond to the questionnaire and
explain how the November 14, 2017 employment incident occurred. It further found that he had
not provided medical evidence establishing a diagnosed medical condition causally related to the
November 14, 2017 employment incident.
On May 1, 2018 appellant requested reconsideration of the March 28, 2018 decision and
provided additional evidence. On November 20, 2017 Dr. Nutter examined appellant due to a
November 14, 2017 left foot injury at work. He reported that appellant was coming down from a
catwalk off a press and felt immediate pain in his left foot. Dr. Nutter diagnosed sprained forefoot
and possible metatarsal stress fracture. During an examination on February 8, 2018 appellant
reported no further left foot pain and Dr. Nutter found no edema on examination.
Also on May 1, 2018 appellant submitted a completed OWCP development questionnaire.
He noted that, while descending from the upper catwalk steps, he felt pain in his left foot which
increased throughout the day. Thereafter, appellant was unable to work for three days. He noted
that he had previously been diagnosed with gout in his left toe and cellulitis.
By decision dated July 26, 2018, OWCP modified the March 28, 2018 decision to find fact
of injury, but denied the claim based on a lack of medical evidence establishing causal relationship
between his accepted November 14, 2017 employment incident and his diagnosed left foot
conditions.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation,3 that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left foot
condition is causally related to the accepted November 14, 2017 employment incident.
Appellant sought treatment on November 18, 2017 from Dr. Nutter who diagnosed left
forefoot sprain. He completed form reports and checked a box marked “yes” indicating that the
condition was caused or aggravated by the employment. The Board has held that an opinion

2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

6

A.D., id.; T.H., 59 ECAB 388 (2008).

7

J.P., Docket No. 18-1165 (issued January 15, 2019).

8

A.D., supra note 5; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

consisting only of a checkmark notation supporting causation, without supporting medical
rationale, is of limited probative value and insufficient to establish causal relationship.9
There is no other medical evidence of record supporting causal relationship between
appellant’s left foot condition and his November 14, 2017 employment incident. Neither Dr. Su
nor Dr. Everett provided an opinion as to whether appellant’s left foot condition was causally
related to the accepted employment incident. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.10 These reports are, therefore, insufficient to establish appellant’s
claim. It is further noted that Dr. Chang only diagnosed foot pain.
The Board has consistently held that pain is a symptom and not a compensable medical
diagnosis.11 Without a clear diagnosis, Dr. Chang’s report is of limited probative value in
establishing appellant’s traumatic injury claim.12
As appellant has not submitted sufficiently rationalized medical evidence to support his
allegation that he sustained an injury causally related to the accepted November 14, 2017
employment incident, he has not met his burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left foot
condition causally related to the accepted November 14, 2017 employment incident.

9

K.R., Docket No. 18-1388 (issued January 9, 2019).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See K.V., Docket No. 18-0723 (issued November 9, 2018); B.P., Docket No. 12-1345 (issued November 13,
2012); C.F., Docket No. 08-1102 (issued October 2008).
12

E.K., Docket No. 18-0091 (issued April 6. 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

